Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 4 and 6 recites “free of any nonflexible structural support elements”, this is not supported by the originally filed disclosure. Claim 1 recites “the elastic band being shapeless” and “the bust area is free from being shaped by the elastic band”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the elastic band is shapeless relative to the bust area”. It is unclear how an element of the garment is free of having a shape? Figure 4a show the elastic band having a shape. It is unclear how the elastic band is shapeless relative to a bust area, and how the breast area affects the shape of the band. Appropriate clarification is required. 
Claim 7 recites the limitation “the” in respect to a “modified elastic band”  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “modified elastic band” is the “elastic band” recited in claim 1 or an additional element. For purposed of examination, the modified elastic band has been interpreted as the elastic band of claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4- 5 and 8 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Woodworth (US 6,659,970).  
The device of Woodworth discloses,
With respect to claim 1, A wireless garment (10) capable for use for covering the upper torso over other apparel, comprising: an elastic band (28) capable for use to cover a bust area or breasts of a person wearing the wireless garment, as best understood, the elastic band being shapeless relative to the bust area (Figure 1 the breast area has a shape that conforms to the breast and the band does not) and the bust area (28) is free from being shaped by the elastic band ( Figure 1)
A soft fabric sheath (24,22), 
A hook and loop fastener (34, 36, 30), 
And a lower band comprising non-skid material (16); the device is configured to allow the wearer to wrap the wireless garment around the upper torso over other clothing and affix the ends together by the hook and loop fastener (Figure 1). The prior 
The wireless garment is free of any nonflexible structural support elements. 

With respect to claim 2, wherein the hook and loop fastener (30, 34. 36) incorporates elastic material (ends of 14, 16) in a configuration to prevent over-tightness for the wearer (Figures 1 and 2) 


With respect to claim 4, wireless garment for covering the upper torso under other apparel, comprising: A cloth region (28)  configured to for use to form a barrier between skin of breast and skin of torso; A lower band comprising non-skid material (14), the band occupying the lower portion of the garment; and A hook and loop fastener (30,34,36) configured to allow the wearer to wrap the wireless garment around the upper torso, affix the ends together by the hook and loop fastener and place a portion of the wireless garment between the underside of the breast and the torso skin, The device meets the structure as recited and therefore is interpreted as being capable of being used in the manner recited, for use to form a barrier and to be positioned between the underside of the breast and the torso, see MPEP 2114.
The wireless garment is free of any nonflexible structural support elements. 

With respect to claim 8, wherein the elastic ban is a lose elastic band that is unsupportive of the breast. It is noted that the “looseness” of the elastic band is .

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Harper (US 6,406,353). 
With respect to claim 6, a wireless garment (1) intended for wear over other clothing and placement under the bust, it is noted that the intended use of a device does not afford any patentable weight. The prior art is capable of being used in the manner recited and therefore meets the claim (MPEP 2114), consisting of a lower band (10) comprising non-skid material (column 3, line 4) and configured to allow the wearer to wrap the wireless garment around the upper torso over other clothing and affix the ends together by the hook and loop fastener (50, 55). The prior art is capable of being used in the manner recite, such that is capable of being worn to wrap around the upper torso over clothing and the ends are capable of being fixed together by the hook and loop fastener, and therefore meets the language recited by applicant, see MPEP 2114. 
The device of Harper is free of any nonflexible structural support elements (Figure 5). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodworth(US 2018/0255839) in view Harper (US 6,406,353). The device of Woodworth substantially discloses the claimed invention but is lacking the soft fabric sheath comprising an absorbent material.
The device of Harper teaches a soft absorbent sheath (20)
It would have been obvious to provide a casing sheath for the elastic band made of absorbent material as taught by Harper in order to provide a comfortable, absorbent washable material (column 2 lines 1-10) that reduces odor and improves comfort for the user. 
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodworth(US 2018/0255839) in view of DiGrazia (US 10,517,765). The device of Woodworth substantially discloses the claimed invention but is lacking a fluid absorbent material. The device of DiGrazia discloses,

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the absorbent material as taught by DiGrazia in order to provide improved comfort and allow the absorbent material to stay in place (Column 1, liens 45-55


    PNG
    media_image1.png
    1363
    2320
    media_image1.png
    Greyscale
Claim  7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodworth (US 6,659,970).   The device of Woodworth substantially discloses the claimed invention but is silent with respect to the height of the elastic band with respect to the modified elastic band. The drawing (as shown below) shows the elastic band is 

[AltContent: arrow][AltContent: textbox (Elastic is apprx 1/10 of the band)]







Approximately 1/10 of the modified band (as best understood) or about 10% as claimed by applicant.  It has been cited by legal precedent in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984),cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. The device claimed by the applicant would not perform differently than the prior art device of Woodworth and is therefore not patentably distinct.  




Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are moot in view of the new grounds of rejected above. 

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall . 
	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732